PER CURIAM.
Appellant, Jonathan Fisher, appeals the order striking his motion to withdraw plea in which Appellant claims that his plea was involuntary based on misleading and deceptive advice by his attorney. He claims that he is entitled to a limited hearing pursuant to Sheppard v. State, 17 So.3d 275 (Fla.2009). The State seems to concede that such a hearing is appropriate in its brief, stating that Appellant “might be entitled to a limited hearing under Sheppard.” Therefore, the State asks this court to do whatever it thinks appropriate. We reverse the order under review and remand this case for a hearing pursuant to Sheppard.
REVERSED and REMANDED.
SAWAYA, TORPY and LAMBERT, JJ., concur.